EATON VANCE-ATLANTA CAPITAL FOCUSED GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND Supplement to Prospectus dated February 1, 2011 filed as part of Post-Effective Amendment No. 114 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed January 27, 2011 (Accession No. 0000940394-11-000032) 1. The following replaces the table under "Performance" in "Eaton Vance-Atlanta Capital Focused Growth Fund"; Average Annual Total Return as of December 31, 2010 One Year Five Years Life of Fund Class A Return Before Taxes 10.85% 2.50% 2.53% Class I Return Before Taxes 18.04% 3.99% 3.46% Class I Return After Taxes on Distributions 18.04% 3.26% 1.15% Class I Return After Taxes on Distributions and the Sale of Class I Shares 11.73% 3.33% 1.45% Russell 1000 Growth Index (reflects no deduction for fees, expenses or taxes) 16.71% 3.75% 4.02% 2. The following replaces the table under "Performance" in "Eaton Vance-Atlanta Capital SMID-Cap Fund": Average Annual Total Return as of December 31, 2010 One Year Five Years Life of Fund Class A Return Before Taxes 18.31% 8.54% 7.99% Class C Return Before Taxes 23.61% 9.63% 8.61% Class I Return Before Taxes 25.80% 10.11% 8.95% Class I Return After Taxes on Distributions 25.69% 9.23% 6.23% Class I Return After Taxes on Distributions and the Sale of Class I Shares 16.92% 8.54% 5.94% Class R Return Before Taxes 25.29% 9.77% 8.58% Russell 2500 Index (reflects no deduction for fees, expenses or taxes) 26.71% 4.86% 7.52% Russell 2000 Index (reflects no deduction for fees, expenses or taxes) 26.85% 4.47% 6.44% Febraury 18, 2011
